Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing on behalf of each of them of a Statement on Schedule 13G (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value per share, of SPX FLOW, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: February 13, 2017 Alpine Investment Management, LLC By: /s/ Nicholas V. Tompras Nicholas V. Tompras Managing Member, President and Chief Investment Officer Alpine Partners Management, LLC By: /s/ Nicholas V. Tompras Nicholas V. Tompras Managing Member MQR, L.P. By: ACR Alpine Capital Research, LLC By: /s/ Nicholas V. Tompras Nicholas V. Tompras Chief Executive Officer and Chief Investment Officer ACR Multi-Strategy Quality Return (MQR) Fund By: ACR Alpine Capital Research, LLC By: /s/ Nicholas V. Tompras Nicholas V. Tompras Chief Executive Officer and Chief Investment Officer ACR International Quality Return (IQR) Fund By: ACR Alpine Capital Research, LLC By: /s/ Nicholas V. Tompras Nicholas V. Tompras Chief Executive Officer and Chief Investment Officer /s/ Nicholas V. Tompras Nicholas V. Tompras
